95 Ga. App. 452 (1957)
98 S.E.2d 40
STANFIELD
v.
STATE HIGHWAY DEPARTMENT.
36608.
Court of Appeals of Georgia.
Decided April 2, 1957.
*453 Holland & Lea, Preston L. Holland, for plaintiff in error.
Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, Edwin S. Kemp, Harold R. Banke, contra.
FELTON, C. J.
1. In an appeal to the superior court from the award of the appraisers in a condemnation proceeding where there is no evidence that there will be any consequential benefits to that portion of the land not taken, it is error for the court to charge the jury on the question of consequential benefits. Garden Parks, Inc. v. Fulton County, 88 Ga. App. 97 (3) (76 S.E.2d 31).
2. Assuming for the sake of argument that the testimony of the condemnor's witness "as to why, in my opinion, the remaining tract of land will be just as valuable per square foot as the larger tract: When the highway comes by it, it will be more valuable per square foot" is sufficient to show a consequential benefit, such testimony is not sufficient to authorize the jury to find "the amount of enhancement in value or even the percent of increase in the value of the property." Andrus v. State Highway Dept., 93 Ga. App. 827, 829 (3) (93 S.E.2d 174).
The court erred in denying the amended motion for new trial.
Judgment reversed. Quillian and Nichols, JJ., concur.